Pee Curiam.
We find no ground of appeal in this case which, is adequate to support a reversal, even if it be assumed that there was legal error at the trial. The first, second, third, fifth, sixth and tenth point to no ruling by the trial court. The fourth, seventh and eighth are merely general charges of error without any specification of the ruling. The ninth reads as follows:
“Because the action being for trover and a conversion, the value of the stock sought to be replevied should have been determined as to the date of the conversion and not as of the date of the trial.”
This also is insufficient as failing to point out the precise error attempted to be reviewed. We may add that it does not seem to be founded upon any valid exception.
Our courts have many times pointed out the necessity of assigning some ruling of the trail court in point of law or in the admission or rejection of evidence, and also of quoting verbatim, any portion of the charge to which exception was taken and which is alleged for error. A late case on this point is State v. Blaine, 104 N. J. L. 325; Rothstein’s Inc. v. Rothstein, 143 Atl. Rep. 366; 6 N. J. Adv. R. 1460.
The judgment will be affirmed.